DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/698,900 filed on March 24, 2022.  Claims 1 to 3, 5 to 10, 12 to 17, 19 to 23, and 25 to 27 are currently pending with the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022 was filed before the mailing date of the non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 to 9, 12 to 16, 19 to 22, and 25 to 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bilobrov et al. (U.S. Publication No. 2016/0300579) hereinafter Bilobrov, and further in view of Lee (U.S. Publication No. 2012/0304212).
	As to claim 1:
	Postelnicu discloses:
A non-transitory computer readable medium comprising instructions which, when executed, cause processor circuitry to at least: 
compare at least one of (a) a pitch shifted sample media fingerprint, (b) a time shifted sample media fingerprint, or (c) a resampled sample media fingerprint to a reference media fingerprint [Paragraph 0009 teaches analyzing a probe audio fingerprint and a reference audio fingerprint to determine whether the probe audio fingerprint matches the reference audio fingerprint, where the probe audio fingerprint corresponds to a pitch shifted audio signal; Paragraph 0046 teaches selecting a set of reference audio fingerprints to be compared with the probe audio fingerprint, and detecting that the audio signal of the probe fingerprint is pitch shifted]; 
in response to a match between any of (a) the pitch shifted sample media fingerprint, (b) the time shifted sample media fingerprint, or (c) the resampled sample media fingerprint and the reference media fingerprint, generate one or more indications of (a) a pitch shift value or (b) a resample ratio that caused the match [Paragraph 0009 teaches determining that the probe audio fingerprint matches the reference audio fingerprint, and determines the amount of pitch shifting in the audio signal; Paragraph 0051 teaches determining that the probe audio fingerprint matches the reference audio fingerprint; Paragraph 0052 teaches determining the degree of pitch shift of the audio signal with respect to the reference audio signal; Paragraph 0055 teaches determining that the probe audio fingerprint of a pitch shifted audio signal matches an audio fingerprint of a reference audio signal, and determining the degree of pitch shifting in the audio signal with respect to the reference audio signal]; 
in response to a request for a recommendation for information associated with a query, cause transmission of the recommendation, the recommendation including one or more frequencies of occurrence of (a) the pitch shift value or (b) the resample ratio [Paragraph 0056 teaches output the matching results, sending identifying information related to an audio signal in a request to a device, in other words, where the response to the request includes an identified audio signal that contains one or more frequencies of occurrence of the pitch shift value].
Bilobrov does not appear to expressly disclose in response to collecting broadcast media for a threshold period of time, process the one or more indications.
Lee discloses:
in response to collecting broadcast media for a threshold period of time, process the one or more indications [Paragraph 0015 teaches monitoring media content during a given measurement time interval; Paragraph 0020 teaches signatures representative of monitored media content are collected during some measurement time interval, and counting the number of monitored signatures matching respective reference signatures for a particular measurement interval, therefore, processing the indications after collecting broadcast media for a threshold period of time as represented by the particular measurement time interval].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bilobrov, by in response to collecting broadcast media for a threshold period of time, process the one or more indications, as taught by Lee [Paragraph 0015, 0020], because both applications are directed to evaluation and generation of audio fingerprints; monitoring and collecting media content presentations for a threshold or particular time interval increases the accuracy of the determined information, by ensuring that the monitored audience member was sufficiently exposed to the monitored media content presentation to consider such media content as having been consumed (See Lee Para [0020]).

As to claim 2:
Bilobrov discloses:
collect the broadcast media [Paragraph 0025 teaches receiving one or more audio frames of an audio signal]; generate a sample media fingerprint based on the broadcast media [Paragraph 0025 teaches generates an audio fingerprint from one or more of the audio frames of the audio signal]; and generate at least one of (a) the pitch shifted sample media fingerprint (b) the time shifted sample media fingerprint, or (c) the resampled sample media fingerprint by applying at least one of (a) the pitch shift value, or (b) the resample ratio to the sample media fingerprint, respectively [Paragraph 0006 teaches generating a probe audio fingerprint of an audio signal; Paragraph 0062 teaches identify certain pitch shifted versions of an audio signal as the same audio content as the audio signal, where the degree of the pitch shift is 20%].
As to claim 5:
Bilobrov discloses:
select the resample ratio; generate a second pitch shifted sample media fingerprint by applying the resample ratio to the sample media fingerprint; and generate the resampled sample media fingerprint by applying the resample ratio to the second pitch shifted sample media fingerprint [Paragraph 0006 teaches generating multiple sub-samples corresponding to different frequency bands of the audio signal; Paragraph 0039 teaches by applying the band-pass filters, multiple sub-band samples corresponding to different frequency bands of the audio signal are generated].

As to claim 6:
	Bilobrov discloses:
the recommendation includes (a) one or more pitch shift values or (b) one or more resample ratios that have a higher frequency of occurrence than (a) one or more additional pitch shift values or (b) one or more additional resample ratios, respectively [Paragraph 0009 teaches determining that the probe audio fingerprint matches the reference audio fingerprint when the correlation exceeds a threshold value].
	
As to claim 7:
	Bilobrov discloses:
in response to a second query including the recommendation, compare the sample media fingerprint to the (a) the one or more pitch shift values or (b) the one or more resample ratios [Paragraph 0046 teaches selecting a set of reference audio fingerprints to be compared with the probe audio fingerprint; Paragraph 0055 teaches determining that the probe audio fingerprint of a pitch shifted audio signal matches an audio fingerprint of a reference audio signal].
	Same rationale applies to claims 8, 9, 12 to 16, 19 to 22, and 25 to 27, since they recite similar limitations.

Claim 3, 10, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Bilobrov et al. (U.S. Publication No. 2016/0300579) hereinafter Bilobrov, in view of Lee (U.S. Publication No. 2012/0304212), and further in view of Postelnicu et al. (U.S. Patent No. 9,052,986) hereinafter Postelnicu.
As to claim 3:
Bilobrov as modified by Lee discloses all the limitations as set forth in the rejections of claim 2 above, but does not appear to expressly disclose determine whether the pitch shift value increases a pitch of an audio signal associated with the sample media fingerprint; in response to the pitch shift value increasing the pitch of the audio signal associated with the sample media fingerprint, decrease one or more bin values associated with the sample media fingerprint based on the pitch shift value; in response to the pitch shift value decreasing the pitch of the audio signal associated with the sample media fingerprint, increase the one or more bin values associated with the sample media fingerprint based on the pitch shift value; and generate the pitch shifted sample media fingerprint.
Postelnicu discloses:
determine whether the pitch shift value increases a pitch of an audio signal associated with the sample media fingerprint; in response to the pitch shift value increasing the pitch of the audio signal associated with the sample media fingerprint, decrease one or more bin values associated with the sample media fingerprint based on the pitch shift value; in response to the pitch shift value decreasing the pitch of the audio signal associated with the sample media fingerprint, increase the one or more bin values associated with the sample media fingerprint based on the pitch shift value; and generate the pitch shifted sample media fingerprint [Column 5, line 6 to Column 6, line 7 teaches pitch variation component can utilize transforms in generating the at least one pitch modified fingerprint, for example, transforms can include transforms that can induce varying degrees of pitch shifts on to a reference audio-id fingerprint generating a pitch modified fingerprint, where pitch variation component can generate at least one pitch modified fingerprint based on the reference audio-id fingerprint and a transform in the set of transforms; Column 6, lines 13 to 16 teach pitch shift transforms are modified based on the estimated pitch shift degrees in either direction, where, i.e., the at least one pitch shift modified fingerprint can be one fingerprint at -3% pitch shift and another at +3% pitch shift].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bilobrov, by determine whether the pitch shift value increases a pitch of an audio signal associated with the sample media fingerprint; in response to the pitch shift value increasing the pitch of the audio signal associated with the sample media fingerprint, decrease one or more bin values associated with the sample media fingerprint based on the pitch shift value; in response to the pitch shift value decreasing the pitch of the audio signal associated with the sample media fingerprint, increase the one or more bin values associated with the sample media fingerprint based on the pitch shift value; and generate the pitch shifted sample media fingerprint, as taught by Postelnicu [Columns 5, 6], because both applications are directed to evaluation and generation of audio fingerprints; by generation and modification of transforms and spectrograms for the fingerprints, the matching and identification of media is improved.
	Same rationale applies to claims 10, 17, and 23 since they recite similar limitations.
Response to Arguments
	The following is in response to arguments filed on November 30, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169